STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 12, 2015
               Plaintiff-Appellee,

v                                                                    No. 320407
                                                                     Wayne Circuit Court
CHRISTOPHER DEANTHONY GRIFFIN,                                       LC No. 13-007792-FC

               Defendant-Appellant.


Before: TALBOT, C.J., and CAVANAGH and METER, JJ.

PER CURIAM.

        A jury convicted defendant of carjacking, MCL 750.529a; unlawfully driving away an
automobile (UDAA), MCL 750.413; and receiving or concealing a stolen motor vehicle, MCL
750.535(7). The trial court sentenced defendant to concurrent prison terms of 10 to 15 years for
the carjacking conviction, and one to five years each for the UDAA and receiving-or-concealing
convictions. Defendant appeals as of right, and we affirm.

        The victim testified that he was carjacked late at night as he was parking his car along a
street. The victim stated that a white van pulled up along the side of his vehicle and several
individuals emerged from the van and demanded his wallet, car keys, and cellular telephone.
The victim testified that defendant, the person who was standing closest to him, was one of the
members of the group and was armed with a gun. The victim threw his wallet, keys, and
telephone on the ground and ran. According to the victim, after throwing his backpack in his
backyard, he observed defendant fumbling with the victim’s car keys and then saw defendant get
inside the victim’s car and drive away. Less than two hours later, the police observed the
victim’s stolen vehicle traveling with its headlights off. They stopped the vehicle and arrested
defendant, who was in the front passenger seat. Defendant gave a statement admitting that he
was aware that the vehicle was stolen. The victim identified defendant in a police lineup as the
person who carjacked him and again identified defendant at trial.

                            I. SUFFICIENCY OF THE EVIDENCE

        Defendant argues through appointed counsel and in a pro se Standard 4 brief that there
was insufficient evidence to establish his identity as a person who committed the charged crimes.
In assessing a claim of insufficient evidence, we review the evidence in the light most favorable
to the prosecution to determine whether a rational trier of fact could have found that the essential
elements of the crime were proven beyond a reasonable doubt. People v Reese, 491 Mich. 127,
                                                -1-
139; 815 NW2d 85 (2012). Circumstantial evidence and the reasonable inferences that arise
from the evidence can constitute satisfactory proof of the elements of the crime. People v
Carines, 460 Mich. 750, 757; 597 NW2d 130 (1999); People v Kanaan, 278 Mich. App. 594, 622;
751 NW2d 57 (2008). It is for the trier of fact rather than this Court to determine what
inferences can be fairly drawn from the evidence and to determine the weight to be accorded to
the inferences. People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002); People v
Dunigan, 299 Mich. App. 579, 582; 831 NW2d 243 (2013). Indeed, this Court will not interfere
with the fact-finder’s role of determining the weight of evidence or the credibility of witnesses.
People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992), amended 441 Mich. 1201
(1992); People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012).

        Defendant does not specifically challenge the elements of the individual offenses,1 but
argues that there was insufficient evidence to establish his identity as one of the perpetrators who
carjacked the victim and drove away in his vehicle. He also asserts that without evidence that he
was involved in the carjacking or drove away in the victim’s vehicle, he could not be guilty of
receiving or concealing a stolen motor vehicle because, at most, the evidence showed only that
he was present in the stolen vehicle, not that he knew the vehicle was stolen. We disagree.

        Identity is an element of every offense. People v Yost, 278 Mich. App. 341, 356; 749
NW2d 753 (2008). The prosecution must prove the identity of the defendant as the perpetrator
of the charged offense beyond a reasonable doubt. People v Kearn, 6 Mich. App. 406, 409; 149
NW2d 216 (1967). The victim gave a description of defendant to the police, picked defendant
out of a police lineup, and identified defendant at trial as one of the members of the group of
assailants. According to the victim, defendant was the person who stood closest to him during
the carjacking, and defendant made motions indicating that he would hit the victim with a gun.
The victim also testified that defendant was the person he saw fumbling with the victim’s keys
and the person who eventually drove away in the victim’s car. The victim’s identification
testimony, viewed most favorably to the prosecution, was sufficient to identify defendant as the
person who carjacked the victim and drove off in the victim’s vehicle. In addition, defendant


1
  The elements of carjacking are: “(1) that the defendant took a motor vehicle from another
person, (2) that the defendant did so in the presence of that person, a passenger, or any other
person in lawful possession of the motor vehicle, and (3) that the defendant did so either by force
or violence, by threat of force or violence, or by putting the other person in fear.” People v
Davenport, 230 Mich. App. 577, 579; 583 NW2d 919 (1998). The elements of UDAA are: “(1)
possession of a vehicle, (2) driving the vehicle away, (3) that the act is done willfully, and (4) the
possession and driving away must be done without authority or permission.” People v
Hendricks, 200 Mich. App. 68, 71; 503 NW2d 689 (1994), aff’d 446 Mich. 435 (1994). The
elements of receiving or concealing a stolen motor vehicle are: (1) that the motor vehicle was
stolen, (2) that the defendant bought, received, concealed, possessed, or aided the concealment of
the vehicle, (3) that the vehicle is identified as the vehicle previously stolen, and (4) that the
defendant had knowledge of the stolen nature of the vehicle at some time during his wrongful
course of conduct. MCL 750.535(7); People v Allay, 171 Mich. App. 602, 608; 430 NW2d 794
(1988).


                                                 -2-
was discovered in the victim’s vehicle less than two hours after the carjacking. The jury was
entitled to credit the victim’s identification testimony, and it could have rationally found that
defendant was present in the stolen vehicle because of his involvement in the carjacking and thus
was aware that it was a stolen vehicle and was involved in its continued possession. This Court
will not interfere with the trier of fact’s role of determining the weight of the evidence or the
credibility of the witnesses. Eisen, 296 Mich. App. at 331. Viewing the evidence in the light
most favorable to the prosecution, a rational trier of fact could have found beyond a reasonable
doubt that defendant was one of the carjackers, that defendant drove away in the victim’s
vehicle, and that defendant was knowingly in possession of the stolen vehicle when it was
stopped by the police.

                           II. CRUEL OR UNUSUAL PUNISHMENT

       Defendant next argues that his sentence for the carjacking conviction is
unconstitutionally cruel or unusual under the United States and Michigan Constitutions. US
Const, Am VIII; Const 1963, art 1, § 16. Defendant’s sentence was within the applicable
sentencing guidelines range of 81 to 135 months. Defendant did not argue below that a sentence
within the guidelines range would be constitutionally cruel or unusual. Therefore, this issue is
not preserved. People v Hogan, 225 Mich. App. 431, 438; 571 NW2d 737 (1997). Accordingly,
we review this issue for plain error affecting defendant’s substantial rights. People v Kimble,
470 Mich. 305, 312; 684 NW2d 669 (2004).

        Although MCL 769.34(10) provides that a sentence within the guidelines range must be
affirmed on appeal absent an error in the scoring of the guidelines or reliance on inaccurate
information in determining the sentence, this limitation on review is not applicable to claims of
constitutional error. People v Powell, 278 Mich. App. 318, 323; 750 NW2d 607 (2008).
However, a sentence within the guidelines range is presumed to be proportionate, and a
proportionate sentence is not cruel or unusual punishment. Id. To overcome the presumption
that the sentence is proportionate, defendant must present unusual circumstances that would
render the presumptively proportionate sentence disproportionate. People v Bowling, 299 Mich
App 552, 558; 830 NW2d 800 (2013).

        Defendant argues that his sentence is cruel or unusual because of his age of 19 years, but
he fails to explain why that factor should be considered unusual or why it renders his sentence
disproportionate. Defendant was convicted of a serious offense, and the presentence report
indicates that defendant has juvenile adjudications for another carjacking and fourth-degree
fleeing or eluding in 2010. Defendant’s past criminal record and the seriousness of his actions
establish a pattern of violence and disregard for others. Defendant’s age, 19 years, considered in
conjunction with his prior criminal record and the gravity of the offense, is insufficient to
overcome the presumptive proportionality of his sentence. Id. at 558-559.

         Defendant also asserts that his sentence is cruel or unusual because of the “questionable
reliability” of his conviction, suggesting that it was based on insufficient evidence. If evidence is
legally insufficient to support a conviction, the remedy is to vacate that conviction, not mitigate
any sentence imposed for that conviction. Powell, 278 Mich. App. at 323. As previously
discussed, the evidence was sufficient to support defendant’s convictions.


                                                -3-
       Defendant has not presented any circumstances rendering his sentence disproportionate.
We reject defendant’s claim that his sentence for carjacking is cruel or unusual.

                          III. GREAT WEIGHT OF THE EVIDENCE

       Defendant also argues in his Standard 4 brief that the jury’s verdicts finding him guilty of
carjacking, UDAA, and receiving or concealing a stolen motor vehicle were against the great
weight of the evidence. Because defendant did not raise this issue in a motion for a new trial, it
is unpreserved. People v Bradshaw, 165 Mich. App. 562, 565-566; 419 NW2d 33 (1988).
Therefore, our review is limited to whether plain error occurred that affected defendant’s
substantial rights. People v Horn, 279 Mich. App. 31, 41; 755 NW2d 212 (2008); People v
Musser, 259 Mich. App. 215, 218; 673 NW2d 800 (2003).

        A new trial may be granted if a verdict is against the great weight of the evidence.
People v Brantley, 296 Mich. App. 546, 553; 823 NW2d 290 (2012). In evaluating whether a
verdict is against the great weight of the evidence, the question is whether the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the
verdict to stand. People v Lemmon, 456 Mich. 625, 627; 576 NW2d 129 (1998); People v Unger,
278 Mich. App. 210, 232; 749 NW2d 272 (2008). A verdict may be vacated based on a “great
weight” argument only when the verdict “does not find reasonable support in the evidence, but is
more likely to be attributed to causes outside the record such as passion, prejudice, sympathy, or
some extraneous influence.” People v DeLisle, 202 Mich. App. 658, 661; 509 NW2d 885 (1993)
(citation and quotation marks omitted).

         Defendant argues that the jury’s verdicts were against the great weight of the evidence
because the victim’s testimony was not credible. Absent compelling circumstances, the
credibility of witnesses is for the jury to determine. See Lemmon, 456 Mich. at 642-643. A
reviewing court should defer to the jury’s determination of credibility “unless it can be said that
directly contradictory testimony was so far impeached that it was deprived of all probative value
or that the jury could not believe it, or contradicted indisputable physical facts or defied physical
realities[.]” Id. at 645-646 (citation and quotation marks omitted). Defense counsel presented
the jury with potential bases for questioning the credibility of the victim’s trial testimony by
attempting to demonstrate apparent inconsistencies between the victim’s testimony and his prior
police statement and prior preliminary examination testimony. The victim had an opportunity to
explain or clarify the alleged inconsistencies at trial. Moreover, conflicting testimony, standing
alone, is an insufficient ground for granting a new trial. Id. at 647.

         The jury was aware of the potential issues with the victim’s credibility, and defense
counsel had the opportunity to cross-examine the victim at length and present the credibility
arguments to the jury. It was up to the jury to resolve the issue of the victim’s credibility. There
is nothing in the record to warrant the unusual step of overriding the jury’s credibility
determination. When viewing the victim’s testimony in conjunction with the evidence that the
police discovered defendant inside the victim’s stolen vehicle less than two hours after it was
stolen, and in conjunction with defendant’s admission to the police that he knew the vehicle was
stolen, we cannot conclude that the evidence preponderates so heavily against the jury’s verdicts
that it would be a miscarriage of justice to allow the verdicts to stand. No plain error is apparent.


                                                -4-
Affirmed.




                  /s/ Michael J. Talbot
                  /s/ Mark J. Cavanagh
                  /s/ Patrick M. Meter




            -5-